Buchanan, J.
(dissenting) :
I am unable to concur in the opinion of the court. The act of the Legislature, whose validity is attacked in this case, con*301fers upon the courts the power to ascertain and determine the-necessity for or expediency of extending the corporate limits of cities and towns. That power it was held by this court in. Wade v. City of Richmond, 18 Graft. 620, was a purely legislative power or function, and that decision is in accord with the-great weight of authority.
Section 5, Article I, of the constitution declares: “That the-legislative, executive and judicial departments of the state should be separate.” Article III of the constitution provides that “Except as hereinafter provided, the legislative, executive- and judicial departments shall be separate and distinct, so that neither exercise the powers properly belonging to either of the others, nor any person exercise the power of more than one of them at the same time.”
The constitution does provide in certain cases for the exercise-of the power of more than one of the departments of government by the same person or tribunal, notably in the case of the-State Corporation Commission. But it contains no provision which confers upon or authorizes the legislature to delegate to-the courts the legislative power or function of ascertaining and determining the necessity for or the expediency of extending the corporate limits of cities and towns. This being so, it seems clear to me that the act in question is in plain violation of the constitution; and for that reason the judgment complained of" should be reversed.

Modified and affirmed.